DETAILED ACTION
Requirement for unity of invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1: Claims 1-7, drawn to a method for generating a layered cell aggregate (method of making the product).
Group 2: Claims 8-13, drawn to a method for generating a layered cell aggregate (product).
Group 3: Claim 14, drawn to a method for assessing effectiveness of a candidate compound in treating atherosclerosis (first method of using the product).
Group 4: Claim 15, drawn to a method for identifying a biomarker of atherosclerosis (second method of using the product).

In the instant application, there are claims directed to multiple categories of invention, specifically to a product (Group 2), a process specially adapted for the manufacture of said product (Group 1), and a process using said product (Group 3).  This combination of categories is provided for in 37 CFR 1.475(b) as combination 3, and thus, the groups of inventions have unity of invention a priori.----- However, the inventions listed as Group 4 is directed to a second use of the product. According to 37 CFR 1.475(b), only the first claimed method of using a product is considered part of a proper combination group for consideration of unity of invention. Second and subsequently claimed uses are deemed lacking unity of invention a priori. Thus, Group 4 is considered to lack unity of invention with Groups (1-3) a priori. 
Although the inventions of Group 1-3 do fall within a proper category of combination of inventions, these inventions fail  to relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of a layered cell aggregate (product), this technical feature is not a special technical feature as it does not make a contribution over Dorweiler et al. (Thrombosis and Haemostasis 2006, Vol. 95, pages 182-189) in view of Williams et al. (PLOS ONE 2014, Vol. 9, article e88172, pages 1-9; IDS cited) and Foty et al. (Journal of Visualized Experiments 2011, Vol. 6, e2720, pages 1-4).
Dorweiler et al. discloses an in vitro model for study of plaque development in atherosclerosis comprising human umbilical vein endothelial cells (ECs) and human umbilical artery smooth muscle cells (SMCs) co-cultured with human monocytes in a growth medium supplemented with low-density lipoproteins (LDL) (Summary, page 182; Methods, page 183). The modified fibrin gel used as a temporary polymeric scaffold is degraded over time and replaced with SMC-secreted extracellular matrix (third par., left col., page 188), which predominantly comprises collagen I and collagen III (third par., right col., page 184). After several days of co-culture, the monocytes infiltrate the layer of endothelial cells where they differentiate into macrophages (Fig. 5B, page 187). Incubation with 2 mg/ml cholesterol LDL led to LDL accumulation in the cytoplasm and formation of foam cells similar to those observed in atherosclerotic lesions (first par., left col., page 186; Fig. 5C, page 187). Hence, the in vitro model comprises macrophages, collagen I, collagen III, and cholesterol.
Dorweiler et al. does not explicitly teach that the in vitro model has fibroblasts.
Williams et al., however, shows that co-cultivation of monocytes with SMCs produces cells possessing fibroblast and myofibroblast characteristics (fifth and sixth par., right col., page 7). Thus, there is reasonable expectation that the disclosed in vitro model comprises fibroblasts or myofibroblasts. 
Although Dorweiler et al.’s in vitro model is not in the form of a sphere, hanging drop culturing is a known technique in the art. For example, Foty et al. teaches generating 3D spheroids via a hanging drop cell culture protocol. Using this protocol, cells in a suspension develop aggregates and then come together to produce spheroids (Protocol: “2. Formation of Hanging Drops”, page 1). Foty et al. also demonstrates that when there is more than one type of cell, cells tend to sort out from one another and adopt a sphere-within-a sphere configuration in which one type of cell is enveloped by another type of cells (Protocol: “Representative Results”, page 2; Figure 4, page 3). Accordingly, a person with ordinary skill in the art before the effective filing date of the claimed invention would have applied the known technique of hanging drop culturing and predict that the resulting in vitro model would form a layered spheroid.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651